ACCEPTED
                                                                               14-14-00947CV
                                                                 FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          2/11/2015 4:10:33 PM
                                                                          CHRISTOPHER PRINE
                                                                                        CLERK

 
 
 
 
                              14-14-00947-CV                             February 11, 2015




               IN THE FOURTEENTH COURT OF APPEALS,

                         HARRIS COUNTY TEXAS




                    MARIANN BACHARACH, Appellant

                                    V.

                           JOHN DOE, Appellee

      Appeal from County Court at Law Number Two, Harris County, Texas


    APPELLEE’S RESPONSE TO APPELLANT’S MOTION TO CONTESTING

                         ABILITY TO PAY COSTS



                                 Eric Dick

                          Texas Bar No. 24064316

                                4325 Tulsa

                           Houston, Texas 77092

                             Tel. (832)207-2007

                             Fax (713)893-6931

                                                                                1 
 
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      COMES NOW, Appellee, John Doe, and advises this Court that the

Appellate, Mariann Bacharach, again is being less than candid with the court and

again has left out income information from her affidavits and from her current

court filings. Appellant is gaming the trial Court and the Appellate Court as a

result of her previous professional litigant experience. Please note the attached

Motion that she has filed in the 13th Court of Appeals that was filed on today’s

date, February 11, 2015. Attached see Appellant’s motion as Exhibit 1. She is now

claiming to earn approximately $1,100.00 while working at a law office. Please

note that she has been working in this office since January 13, 2015 and has failed

to advise the Court of any of those resources. She has known this all along and has

mislead the trial Court and the Appellate Court by failing to disclose employment

and income resources. She has conveniently now changed her position that she

can afford appellate costs.




                                       Respectfully submitted,
                                       By: /s/Eric Dick
                                       Eric Dick
                                       Texas Bar No. 24064316
                                       4325 Tulsa
                                       Houston, Texas 77092
                                       Tel. (832)207-2007
                                       Fax (713)893-6931
                                       eric@dicklawfirm.com



                                                                                      2 
 
                          CERTIFICATE OF SERVICE

      I certify that on February 11, 2015, a true and correct copy of Appellee’s
Response to Appellant’s Motion Contesting Ability to Pay Costs was served to each
person listed below by the method indicated.

                                     /s/Eric Dick
                                     Eric Dick




Mariann Bacharach
PO Box 8217
Houston, TX 77288

CMR No.: 7014 0510 0000 2483 9451




                                                                                3 
 
               13-14-000693-CV

   IN THE FOURTEENTH COURT OF APPEALS
           HARRIS COUNTY, TEXAS


           MARIANN BACHARACH,

                                        Appellant,
                     V.


             EUFEMIA GARCIA,

                                        Appellee.


     APPELLANT’S MOTION FOR EXTENSION
OF TIME TO PAY COURT COSTS AND FURTHER REVIEW




               Mariann Bacharach

                 P.O. Box 8217

             Houston Texas 77288

                     Pro se

                 832-352-5926

         bacharachmariann@gmail.com
TO THE HONORABLE THIRTEENTH COURT OF APPEALS:

       Appellant Mariann Bacharach files this Motion for Extension of Time to pay court

costs and respectfully shows Appellant is appealing from a appealable order signed by

the 389th District Court of Hidalgo County Texas on October 22, 2014 in the case styled

Eufemia Garcia v. Mariann Bacharach, cause no. C-5535-14-H. The deadline to pay fees for

the Appeal was February 9th 2015.

       This extension of time is necessary because Appellant Mariann Bacharach has

been unemployed and without self-employment income since Spring of 2014 and has

only recently been able to secure some type of temporary part time employment. The

Appellant Mariann Bacharach had filed a Affidavit of Indigency, a supporting Affidavit

of Indigency, an Affidavit explaining self-employment income and supporting documents

with the trial court and a contest had been sustained. Appellant Mariann Bacharach is

resident of Harris County Texas did not have the funds to travel to a distant local,

Hidalgo County Texas, for a hearing regarding indigency on short notice. Her affidavits,

supporting documents and previous statements regarding inability to even hire a lawyer

were not considered by the court. Appellant Mariann Bacharach had informed the court

repeatedly in her pleadings and in a previous hearing that she cannot afford an attorney

and cannot afford to travel while defending herself in two similar causes of action, let

alone pay for all costs related to this lawsuit and appeal while being dogpiled.

       The Appellant Mariann Bacharach’s financial situation has changed since the

filing of her first affidavit with the court in December of 2014 and she requests the
Honorable Thirteenth Court of Appeals review her current income to determine ability to

pay costs. Mariann Bacharach has been employed by the law office of Trent Gaither

temporarily part time since 01/13/2015 and can currently pay partial costs associated with

this appeal and two other appeals currently pending with fees due in the Fourteenth Court

of Appeals.

       The Appellant Mariann Bacharach expects to be paid for this work on 2/13/2015

and anticipates having in between $900.00 to $1,100 for this work. The Appellant

Mariann Bacharach does not currently have any supporting documents regarding this

income since she has yet to be paid but will submit to the court by 02/16/2015 proof of

this income and other supporting documents. Appellant Mariann Bacharach apologizes

for making this request without supporting documents however these documents are not

yet available. The Appellant Mariann Bacharach relies on the following rule for this

extension and review to be granted pursuant to TEX. R. APP. P. Rule 20.1 (I) (20) (k)

Partial Payment of Costs.

        If the party can pay or give security for some of the costs, the court must order

the party, in writing, to pay or give security, or both, to the extent of the party's ability.

The court will allocate the payment among the officials to whom payment is due.



       This extension of time to pay costs and for further review of ability to pay costs is

not sought for the purposes of delay, but so that justice may be done.
       All facts recited in this motion are within the personal knowledge of the pro se

Appellant Mariann Bacharach signing this motion, therefore no verification is necessary

under Rule of Appellate Procedure 10.2.

                                     PRAYER FOR RELIEF




       For these reasons, Appellant Mariann Bacharach respectfully requests that the

Court grant this motion and extend the deadline to pay court costs until February 23,

2015 or until partial costs can be determined by the court. Appellant respectfully further

requests the Honorable Thirteenth Court of Appeals allow the Appellant Mariann

Bacharach to pay partial costs of this Appeal to be determined by the court and all other

relief to which Appellant may be justly entitled.

                                                    Respectfully submitted,


                                                                  mariann bacharach

                                          ______/s/ mariann bacharach/____

                                          P.O. Box 8217

                                          Houston Texas 77288

                                          832-352-5926

                                          bacharachmariann@gmail.com

                                                    Appellant
       The above signed is unable to notify opposing counsel other than via certified mail

or eFile as opposing counsel refuses to communicate via email, fax or telephone with

Mariann Bacharach. Counsel for the Appellee will more than likely oppose this motion

                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this motion via eFile.

Appellee may be opposed to this motion.


                                                 /s/ mariann bacharach/



                                CERTIFICATE OF SERVICE

       I certify that on 12/28/2014 I mailed a copy of this motion to the following

counsel by First Class U.S. Mail or eFile notification.

Chris Carmona
P. O. Box 90014
Houston Texas 77290
chris@carmonalawoffice.com
       Counsel for Appellee


                                                          /s/ mariann bacharach/